Citation Nr: 9926770	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously classified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1974 to 
August 1983.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

It is noted that the appellant appeared at a hearing before 
the RO on August 14, 1998, at which time he testified with 
respect to the claim now at issue before the Board.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claim.  At his hearing before the RO in August 1998, the 
appellant testified that he (1) had been treated by Dr. 
Barringer at Flagler Hospital in St. Augustine, Florida from 
April 18, 1996 and April 26, 1996 and (2) had been treated by 
Dr. Angel, a therapist, on a weekly basis during 1988 and 
1989.  It is not clear from the record whether there are 
records that could be obtained, but an attempt should be 
made.

Additionally, an attempt to obtain clinical records from the 
appellant's current health care provider should be 
undertaken.  It is indicated that he is getting treatment 
from a Dr. Sanchez, and that this individual told the veteran 
that he should have filed this claim as it is service 
connected.  Copies of clinical records are to be requested.

The veteran has not been afforded a VA examination.  He did 
have some psychiatric pathology in service, that was 
variously described and diagnosed.  He has had some 
psychiatric pathology variously diagnosed and described post-
service.  An opinion as to whether there is any relationship 
is indicated.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant and 
request that he identify the full name, 
address and approximate dates of 
treatment for Dr. Angel, who the 
appellant indicated was his therapist.  
The RO also should request the 
appellant's authorization to release the 
indicated private medical records.  
Further, the RO should request all other 
medical records cited above, namely from 
Flagler Hospital for a period beginning 
in April 1996.  All records received in 
response to the above inquiries should 
be associated with the claims folder.

2. The appellant is hereby informed that he 
may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

3. The appellant should be scheduled for a 
VA psychiatric examination to ascertain 
the extent and etiology of any 
psychiatric disorder, to include whether 
there was acquired psychiatric 
pathology, as distinguished from a 
personality disorder during service.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
claims folder should be provided to the 
examiner for review prior to the 
examination.  The examiner should review 
the claims folder, to include findings 
in service of an "acute psychotic" 
episode, a "nervous breakdown," and a 
"factitious disorder."  After reviewing 
this information and examining the 
veteran, the examiner should enter an 
opinion as to whether there is any 
current acquired psychiatric disorder; 
if so, what the diagnosis of the 
disorder would be; whether it is in any 
way related to the findings and symptoms 
in service; and when, to the extent it 
can be determined, the disorder had it's 
onset.  If it is clear that the 
appellant did not have an acquired 
psychiatric disorder in service, but 
rather, had a personality disorder, that 
should be set forth.  To the extent no 
answer can be entered without result to 
speculation that too should be set 
forth.

4. After the development requested has been 
completed to the extent possible, the RO 
should adjudicate the issue set forth on 
the title page of this REMAND with 
consideration given to all of the 
evidence of record, and any additional 
medical evidence obtained by the RO 
pursuant to this remand.

The adjudication of this claim should 
include relevant discussion and 
consideration of the law and applicable 
regulations, in particular 38 U.S.C.A. 
§§ 101(2), 101(24) and 1110.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The Board intimates no opinion as to the outcome 
in this case by that action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












